







December 18, 2006




Current Officer, Directors and Shareholders

Souvall-Page and Company, Inc. and Souvall-

Page and Company, Inc.




RE:

Indemnification Agreement




Gentlemen:




This letter (“Letter”) confirms our agreement to indemnify the current officers,
directors and shareholders of Souvall-Page & Company, Inc., a Utah corporation
(“ABA Utah”), and ABA Utah.  This letter is being delivered in reference to the
following:




1.

American Basketball Association, Inc., an Indiana Corporation (“ABA Indiana”),
proposes to merge with ABA Acquisition Corp. an Indiana corporation, recently
formed as a wholly-owned subsidiary of ABA Utah (the “Reverse Merger”).




2.

On completion of the Reverse Merger

·

ABA Indiana will be the surviving entity

·

ABA Indiana will be wholly owned by ABA Utah, a corporation, whose shares are
listed for trading on the Nasdaq Over-the-Counter Bulletin Board

·

ABA Utah will change its name to “American Basketball Association, Inc.”

·

The shareholders of ABA Utah, including the undersigned, will control ABA Utah,
and

·

The undersigned, who are officers and directors of ABA Indiana, will become
officers and directors of ABA Utah.




3.

ABA Indiana is currently endeavoring to sell 2,000,000 Units, at $1.20 per Unit,
through a Stock Purchase Agreement (the “SPA”), for which Capital Growth
Financial LLC (“CGF”) is acting as placement agent.  Each Unit consists of two
shares of common stock and a redeemable stock purchase warrant.  




We, Joseph F. Newman (“Newman” and Richard P. Tinkham, Jr. (“Newman”)
(collectively “Indemnitors”), are controlling shareholders, directors and
officers of ABA.  In order to induce, the current officers, directors and
shareholders of ABA Utah and ABA Utah to complete the transactions contemplated
in the Reverse Merger, we have agreed to provide the indemnification set forth
herein.  We have a material interest in the transactions contemplated in the
Offering.




Indemnification.




Indemnification.  From and after the Closing Date (as defined in the Reverse
Merger documents), Joseph F. Newman and Richard P. Tinkham, Jr. in their
individual capacities, shall indemnify and hold harmless the current officers,
directors and shareholders of ABA Utah, and ABA Utah, jointly and severally,
(each, an “Indemnified





Person”) from and against any liabilities, claims, demands, judgments, losses,
costs, damages or expenses whatsoever (including reasonable attorneys’,
consultants’ and other professional fees and disbursements of every kind, nature
description incurred by such Indemnified Person in connection therewith,
including consequential and punitive damages) (collectively, “Damages”) that
such Indemnified Person may sustain, suffer or incur and that result from, arise
out of or relate to any action or omission of the Company through Closing Date
or that result from a material breach of any of the following representations,
warranties, covenants or agreements of Company contained in the Agreement and
Plan of Merger between ABA Indiana, ABA Utah and ABA Acquisition dated December
18, 2006 which are qualified in their entirety by the information set forth
within the Stock Purchase Agreement of even date: (a) Organization, Good
Standing and Qualification; (b) Capitalization;(c) Authorization; Binding
Obligations; (d) No Contravention; (e) Financial Statements; (f) No Undisclosed
Liabilities; (g) Title to Properties and Assets; Liens; (h) Intellectual
Property; (i) Litigation; (j) Employment Matters; (k) Registration Rights; (l)
Compliance with Laws; Governmental Consents; Permits; and (m) Information to
Company Shareholders.  For the purposes hereunder “a material breach” shall be
one that results in Damages of at least $5,000. The indemnity provisions set
forth in this Section 8(n), shall survive the Closing and continue for one year.
 




Any Indemnified Person who desires to seek indemnification under any part of
this Section 8(n) shall give written notice in accordance with this section in
reasonable detail (a “Claim Notice”) to each Party responsible or alleged to be
responsible for indemnification hereunder (an “Indemnitor”) and to the Company’s
corporate counsel.  Such notice shall briefly explain the nature of the claim
and the parties known to be involved, and shall specify the amount thereof.  If
the matter to which a claim relates shall not have been resolved as of the date
of the Claim Notice, the Indemnified Person shall estimate the amount of the
claim in the Claim Notice, but also specify therein that the claim has not yet
been liquidated (an “Unliquidated Claim”).  If an Indemnified Party gives a
Claim Notice for an Unliquidated Claim, the Indemnified Party shall also give a
second Claim Notice (the “Liquidated Claim Notice”) within sixty (60) days after
the matter giving rise to the claim becomes finally resolved, and the Second
Claim Notice shall specify the amount of the claim.  Each Indemnitor to which a
Claim Notice is given shall respond to any Indemnified Party that has given a
Claim Notice (a “Claim Response”) within thirty (30) days (the “Response
Period”) after the later of (i) the date that the Claim Notice is given or (ii)
if a Claim Notice is first given with respect to an Unliquidated Claim, the date
on which the Liquidated Claim Notice is given.  Any Claim Response shall specify
whether or not the Indemnitor giving the Claim Response disputes the claim
described in the Claim Notice.  If any Indemnitor fails to give a Claim Response
within the Response Period, such Indemnitor shall be deemed not to dispute the
claim described in the related Claim Notice.  If any Indemnitor elects not to
dispute a claim described in a Claim Notice, whether by failing to give a timely
Claim Response in accordance with the terms hereof or otherwise, then the amount
of such claim shall be conclusively deemed to be an obligation of such
Indemnitor.  








If any Indemnitor shall be obligated to indemnify an Indemnified Person pursuant
to this section, such Indemnitor shall pay to such Indemnified Person the amount
to which such Indemnified Person shall be entitled within fifteen (15) Business
Days after (i) a disputed claim is determined in favor of the Indemnified Person
pursuant to this section of this Agreement, or (ii) the Response Period has
expired without a response which satisfies the provisions of this section from
an Indemnitor.  If any Indemnitor fails to pay all or part of any
indemnification obligation when due, then such Indemnitor shall also be
obligated to pay to the applicable Indemnified Person interest on the unpaid
amount for each day during which the obligation remains unpaid at an annual rate
equal to the Prime Rate plus five percent (5%).




An Indemnified Person that desires to seek indemnification under any part of
this section with respect to any actions, suits or other administrative or
judicial proceedings (each, an “Action”) that may be instituted by a third party
shall give each Indemnitor prompt notice of a third party’s institution of such
Action.  After such notice, any Indemnitor may, or if so requested by such
Indemnified Person, any Indemnitor shall, participate in such Action or assume
the defense thereof, with counsel satisfactory to such Indemnified Person;
provided, however, that such Indemnified Person shall have the right to
participate, at its own expense, in the defense of such Action; and provided,
further, that the Indemnified Person shall not consent to the entry of any
judgment or enter into any settlement, except with the written consent of the
Indemnitor (which consent shall not be unreasonably withheld).  Any failure to
give prompt notice under this section shall not bar an Indemnified Party’s right
to claim indemnification under this section, except to the extent that an
Indemnitor shall have been harmed by such failure.




Any claim by any Party for indemnification shall not be adversely affected by
any investigation by, or opportunity to, investigate afforded to any such
person, nor shall such a claim be adversely affected by any such person’s
knowledge on or before the Closing Date of any breach or of any state of facts
that may give rise to such a breach.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of, or
compliance with, any covenant or obligation, will not adversely affect the right
to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants or obligations.

Nothing herein shall be deemed to prevent an Indemnified Person from making a
claim hereunder for potential or contingent claims or demands (a “Contingent
Claim”) provided the Claim Notice sets forth the specific basis for any such
Contingent Claim to the extent then feasible and the Indemnified Person has
reasonable grounds to believe that such a claim may be made.

The indemnification rights under this section are independent of and in addition
to such rights and remedies as the parties may have at law or in equity or
otherwise for any misrepresentation, breach of warranty or failure to fulfill
any agreement or covenant hereunder on the part of any Party, including the
right to seek specific performance, rescission or restitution, none of which
rights or remedies shall be affected or diminished by this section.

Very truly yours,

________________

____________________





Joseph F. Newman

Richard P. Tinkham, Jr.




The foregoing is agreed to and accepted this _____ day of December, 2006.




Souvall-Page and Company, Inc., a Utah corporation




By_________________________________

    David C. Merrill, President






